COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 ARACELI NAVA A/K/A ARACELI                    §               No. 08-14-00226-CR
 MARRUFO-NAVA,
                                               §                 Appeal from the
                      Appellant,
                                               §               346th District Court
 v.
                                               §             of El Paso County, Texas
 THE STATE OF TEXAS,
                                               §               (TC# 20140D01257)
                       State.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until January 31, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before January 31, 2015.

       IT IS SO ORDERED this 18th day of December, 2014.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.